DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1–10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1–4 and 10, the prior art does not teach or suggest the claimed, “the surface layer comprises inorganic particles having pores in surfaces thereof and a resin, the resin in the surface layer penetrates the pores, and when vibration having a frequency of 0.5 Hz is applied to the surface layer at 28° C., a loss tangent tan δ of dynamic viscoelasticity of the surface layer is from 0.005 to 0.05.”
Regarding claims 5–9, the prior art does not teach or suggest the claimed, “deaerating a coating liquid for a surface layer under a decompressed state; and forming a coating film through use of the coating liquid for a surface layer that has been deaerated, followed by drying and/or curing of the coating film to form the surface layer, wherein the coating liquid for a surface layer comprises inorganic particles having pores in surfaces thereof.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach photoconductive members with surface features, including inorganic particles with pores, similar to the present application, but do not teach or suggest the allowable subject matter indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D WALSH/Primary Examiner, Art Unit 2852